Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER STATEMENT
Claims 15-34 presented for examination. Applicant filed response on 05/09/2022 amending claims 15, 17, 22, 23, 25, 28, and 32 and canceling claims 21, 24, 29 and 33. Therefore, the claims 15-20, 22, 23, 25-28, 30-32 and 34 are pending.

EXAMINER’S AMENDMENT
Examiner amendments include amendment to claim 1 to be entered as examiner amendment authorized by Mr. Aaron J. Stonehocker, Attorney (registration # 75,960) in telephone interviews held on July 29, 2022 and an interview summary of which is attached herewith. 
	Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
	The application has been amended as follows:

15. (Currently Amended) A system to select payment accounts to transmit customer data to point of sale terminals, comprising: 
one or more storage devices; and 
one or more processors communicatively coupled to the one or more storage devices, wherein the one or more processors execute code instructions that are stored in the one or more storage devices to cause the one or more processors to:
 	configure a customer identification associated with a digital wallet account; 
receive a communication from a user computing device, in response to the user computing device detecting a beacon signal associated with a merchant system terminal of a merchant system, the communication comprising the customer identification and terminal data associated with the merchant system terminal, the terminal data being determined form the beacon signal by the user computing device; 
identify a set of user data associated with the customer identification, the set of user data comprising at least one of user account data associated with the digital wallet system or loyalty data or offer data associated with the merchant system; 
communicate, to the merchant system, a notification comprising the set of user data to be applied to a subsequent transaction, the notification being communicated prior to an initiation of the subsequent transaction between the user computing device and the merchant system terminal; and 
receiving transaction data associated with a transaction conducted between the user computing device and the merchant system terminal using the set of user data.
16. (Previously Presented) The system of claim 15, further comprising code instructions to receive a request for an authorization of a pending transaction, the pending transaction being adjusted based on the set of user data.
17. (Previously Presented) The system of claim 16, further comprising code instructions to update the digital wallet account based on a set of data associated with the pending transaction.
18. (Previously Presented) The system of claim 17, further comprising code instructions to record a loyalty instance based on the pending transaction at the merchant system.
19. (Original) The system of claim 17, wherein the digital wallet account is updated with offer data.
20. (Original) The system of claim 15, wherein the set of user data is communicated to a server associated with the merchant system for communication to the point of sale terminal.
21. (Canceled)
22. (Previously Presented) The system of claim 15, wherein:
the user computing device generates the communication without a required input from a user associated with the user computing device.
23. (Previously Presented) The system of claim 15, wherein the processor identifies the set of user data associated with the digital wallet account based at least in part on the identification of the point of sale terminal in the communication.
24. (Canceled)
25. (Previously Presented) The system of claim 15, wherein:
the set of user data includes the customer identification, loyalty account data, and one or more offers.
26. (Previously Presented) The system of claim 25, wherein:
the user computing device provides the customer identification and a notification to the point of sale terminal to conduct the transaction; and
the set of user data is applied by the point of sale terminal based on associating the customer identification communicated by the processor with the customer identification provided by the user computing device.
27. (Previously Presented) The system of claim 26, wherein:
the point of sale terminal adjusts the transaction based on the set of user data.

28. (Previously Presented) A computer-implemented method, comprising:
receiving, by one or more computing devices of a digital wallet system, a communication from a user computing device in response to the user computing device detecting a beacon signal associated with a merchant system terminal of a merchant system, the communication comprising a customer identification and terminal data associated with the merchant system terminal, the terminal data being determined [[form]] from the beacon signal by the user computing device;
identifying, by the one or more computing devices, a set of user data associated with the customer identification, the set of user data comprising at least one of user account data associated with the digital wallet system or loyalty data or offer data associated with the merchant system;
communicating, by the one or more computing devices, a notification comprising the set of user data to the merchant system to be applied to a subsequent transaction, the notification being communicated prior to an initiation of the subsequent transaction between the user computing device and the merchant system terminal; and
receiving, by the one or more computing devices, transaction data associated with a transaction conducted between the user computing device and the merchant system terminal using the set of user data.
29. (Canceled)
30. (Previously Presented) The computer-implemented method of claim 28, wherein:
the user computing device generates the communication without a required input from a user associated with the user computing device.
31. (Previously Presented) The computer-implemented method of claim 28, wherein said communicating the set of user data comprises:
communicating, to the merchant system, the set of user data based at least in part on the identification of the merchant system terminal communicated in the beacon signal.
32. | (Previously Presented) One or more non-transitory computer-readable storage media that store instructions that, when executed by one or more processors, cause the one or more processors to perform operations, the operations comprising:
receiving, by a digital wallet system, a communication from a user computing device in response to the user computing device detecting a beacon signal associated with a merchant system terminal of a merchant system, the communication comprising a customer identification and terminal data associated with the merchant system terminal, the terminal data being determined from the beacon signal by the user computing device;
identifying a set of user data associated with the customer identification, the set of user data comprising at least one of user account data associated with the digital wallet system or loyalty data or offer data associated with the merchant system;
communicating a notification comprising the set of user data to the merchant system to be applied to a subsequent transaction, the notification being communicated prior to an initiation of the subsequent transaction between the user computing device and the merchant system terminal; and
receiving transaction data associated with a transaction conducted between the user computing device and the merchant system terminal using the set of user data.
33. (Canceled)
34. (Previously Presented) The one or more non-transitory computer-readable storage media of claim 32, wherein:
the user computing device generates the communication without a required input from a user associated with the user computing device.

Reasons for Allowance
With regards to claim 15, the updated searched prior art of records, alone or combined, does neither anticipate nor render obvious, inter alia, as a whole, the uniquely patentable order of combination of feature of: “receiving, by a digital wallet system, a communication from a user computing device in response to the user computing device detecting a beacon signal associated with a merchant system terminal of a merchant system, the communication comprising a customer identification and terminal data associated with the merchant system terminal, the terminal data being determined from the beacon signal by the user computing device; identifying a set of user data associated with the customer identification, the set of user data comprising at least one of user account data associated with the digital wallet system or loyalty data or offer data associated with the merchant system; communicating a notification comprising the set of user data to the merchant system to be applied to a subsequent transaction, the notification being communicated prior to an initiation of the subsequent transaction between the user computing device and the merchant system terminal; and receiving transaction data associated with a transaction conducted between the user computing device and the merchant system terminal using the set of user data” in a system and method for automatically communicate information related to a user computing device prior to initiation of a transaction to a transaction computing system.
The reasons for allowance for all the other independent claims are the same as set forth for claim 15 above because it includes same/similar limitation indicated above for the reasons for allowance. 

Discussion 
The applicant's remarks filed in response dated 05/09/2022, see pages 7-11 are persuasive that claims as amended in order of combination elements is sufficient to ensure the claim amounts to significantly more than the abstract idea in the unique features as listed above. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims. The claim does not recite a mental process because the claim, under its broadest reasonable interpretation, does not cover performance in the mind but for the recitation of generic computer components. 
The order combination elements of the claim is integrated into a practical application by solving problem of user’s requirement to physically present loyalty card/offer data or provide account number on a keypad of the POS terminal or electronically transmit loyalty account/offer/customer data to the POS terminal to receive loyalty benefit or to redeem of offer while making transaction with a merchant (see Specification: paragraph [0005]). The combination of order of elements of claims as presented provides a "technology- based solution" of providing customer data associated with the customer identification, such as loyalty data or offer data to be used in a subsequent transaction to the point of sale terminal, dynamically providing offers and/or loyalty information from digital wallet system to POS terminal/merchant system  identified by beacon signal without requiring user to provide additional card or any other manner to enter a loyalty or ID or offers. The claims provides improvement in merchant system and improvement in offer provided to a user by providing an easily accessible offer or benefits of loyalty accounts just by communicating with beacon signal and automatically receive customer data, loyalty accounts and/or offers are applied to transactions with the POS terminal without further actions required of the user thereby permitting users to obtain the benefits of loyalty accounts, offers, and other account data without the need to present additional information and via a single interaction or tap of the user computing device with the POS terminal (see Specification paragraph [0029]). The claims are eligible because they do not recite a judicial exception as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update of Subject Matter Eligibility
As per cited/searched prior arts, the notable prior art of Stanoszek cited in the patent application disclosed initiating transaction by sending request to open a tab and coordinating payment tab with credit card payment with tokenized payment credentials (see abstract) but does not recite provide set user data prior to initiating a transaction as recited in the instant application. Aabye discloses manual process of opening digital wallet application for payment card for the transaction. The International publication prior art Andrew et al. disclosed loyalty account identification identifying a merchant (see abstract). The Non-Patent Literature of Ewing disclosed use of digital wallets in mobile payments without requirements of credit cards, paper coupons or loyalty cards  (see pages 1-2). None of the cited and searched prior arts disclosed the combination of element of claims of the allowed unique features as listed above. Therefore, the claims 15-20, 22, 23, 25-28, 30-32 and 34 are deemed to be allowable over cited/updated searched prior arts of records, and applicants' request for allowance is respectfully granted.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        08/13/2022